      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                           x
ROYAL PARK INVESTMENTS SA/NV,              :   Civil Action No. 1:14-cv-04394-AJN-BCM
Individually and on Behalf of All Others   :
Similarly Situated,                        :   CLASS ACTION
                                           :
                            Plaintiff,     :   ROYAL PARK INVESTMENTS SA/NV’S
                                           :   MEMORANDUM OF LAW IN FURTHER
        vs.                                :   SUPPORT OF RULE 72 OBJECTIONS TO
                                           :   AND MOTION TO SET ASIDE
DEUTSCHE BANK NATIONAL TRUST               :   MAGISTRATE JUDGE’S ORDER
COMPANY, as Trustee,                       :   DENYING SAMPLING
                                           :
                            Defendant.
                                           :
                                           x




1499368_1
       Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 2 of 18


                                                TABLE OF CONTENTS

                                                                                                                                      Page

I.      INTRODUCTION ...............................................................................................................1

II.     ARGUMENT .......................................................................................................................2

        A.        The Order Exceeds the Magistrate’s Referral Because It Contains
                  Effectively Dispositive Findings and Should Be Reviewed De Novo ....................2

        B.        The Order’s Reliance on PABF Was Clearly Erroneous Because PABF
                  Contains No Holding as to the Propriety of Sampling ............................................4

        C.        The Court’s Rejection of Well-Reasoned RMBS Sampling Decisions Was
                  Clear Error ...............................................................................................................4

        D.        The Court’s Order Defining Discovery as Actual Knowledge Violates
                  Traditional Contract Interpretation Principles that Different Terms Used in
                  Contracts Should Be Given Different Meanings .....................................................6

        E.        The Order Prevents RPI from Establishing Damages Arising from DB’s
                  Failure to Act on Pervasive Breaches It Discovered ...............................................7

        F.        RPI Can Prove the Fact of Damages Without Loan-Specific Proof ........................8

        G.        The Proportionality Analysis Is Clearly Erroneous Because It Is Based on
                  Merits Decisions that Are Contrary to Law ...........................................................10

III.    CONCLUSION ..................................................................................................................10




                                                                  -i-
1499368_1
       Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 3 of 18


                                                 TABLE OF AUTHORITIES

                                                                                                                                          Page

CASES

Ambac Assurance Corp. v. Countrywide Home Loans, Inc.,
  31 N.Y.3d 569 (2018) ............................................................................................................7, 8

Cohen v. City of New York,
   No. 05-CV-6780 (KMK)(JCF), 2007 WL 2789272
   (S.D.N.Y. Sept. 25, 2007) ..........................................................................................................3

Deutsche Bank Nat’l Trust Co. v.
Morgan Stanley Mortg. Cap. Holdings LLC,
   289 F. Supp. 3d 484 (S.D.N.Y. 2018)........................................................................................8

E.E.O.C. v. Keco Indus.,
   748 F.2d 1097 (6th Cir. 1984) ...................................................................................................3

Fixed Income Shares: Series M v. Citibank, N.A.,
   314 F. Supp. 3d 552 (S.D.N.Y. 2018)....................................................................................8, 9

Nomura Home Equity Loan, Inc., Series 2006-FM2
v. Nomura Credit & Capital, Inc.,
    30 N.Y.3d 572, 69 N.Y.S.3d 520 (2017) ...............................................................................7, 8

PowerShare, Inc. v. Syntel, Inc.,
   597 F.3d 10 (1st Cir. 2010) ........................................................................................................4

Ret. Bd. of the Policemen’s Annuity & Benefit Fund of the City of Chi.
v. Bank of N.Y. Mellon,
    775 F.3d 154 (2d Cir. 2014).............................................................................................1, 4, 10

Urban Archaeology Ltd. v. 207 E. 57th St. LLC,
   34 Misc. 3d 1222(A) 2009 WL 8572326 (N.Y. Sup. Ct.),
   aff’d, 68 A.D.3d 562 (1st Dep’t 2009) .......................................................................................9


STATUTES, RULES AND REGULATIONS

Federal Rules of Civil Procedure
   Rule 72 ...................................................................................................................................1, 2
   Rule 72(a)...................................................................................................................................4
   Rule 72(b) ..................................................................................................................................4




                                                                     - ii -
1499368_1
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 4 of 18




                                                                                                           Page


SECONDARY AUTHORITIES

Cambridge Dictionary,
  https://dictionary.cambridge.org/us/dictionary/english/discovery .............................................6




                                                     - iii -
1499368_1
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 5 of 18



I.        INTRODUCTION

          Royal Park Investments SA/NV’s (“RPI”) Objection1 identifies numerous ways in which the

September 28, 2018 Memorandum and Order (“Order”) (ECF No. 646), was clearly erroneous and

contrary to law, including that the decision: (i) relies on numerous findings of fact and law, including

the interpretation of key contractual provisions, that exceed the Magistrate Judge’s referral; (ii) is

based on a mistaken belief that courts have found that sampling evidence is not viable proof against

trustees; (iii) assumes that sole remedy clauses within the Governing Documents necessarily limits

Deutsche Bank’s (“DB”) liability to a “loan-by-loan” analysis; (iv) erroneously concludes that DB’s

prudent person obligations following an Event of Default (“EoD”) would not include identifying

R&W breaches; and (v) misstates RPI’s burden of proof as to damages.

          The Order erroneously interprets the “loan-by-loan” language in Ret. Bd. of the Policemen’s

Annuity & Benefit Fund of the City of Chi. v. Bank of N.Y. Mellon, 775 F.3d 154, 162 (2d Cir. 2014)

(“PABF”), to set forth a standard of proof that prohibits sampling. But PABF expressly disclaimed

this holding. The Order fails to credit the use of sampling in every other residential mortgage-

backed securities (“RMBS”) context, including repurchase actions by the very trustees seeking to

prohibit sampling by certificateholders. The Order is also clearly erroneous in supporting an “actual

knowledge” definition of “discovery” when “actual knowledge” is used elsewhere in the Governing

Agreements, and must be given a separate meaning. Finally, even after an EoD when the trustee has

heightened duties, the Court went beyond its referral and made a factual determination of what a

trustee should have done to meet its duties. On these errors, the Order’s proportionality analysis was

clearly erroneous because it excluded the numerous ways sampling is relevant evidence in this

action.


1
        Royal Park Investments SA/NV’s Memorandum of Points and Authorities in Support of Rule 72 Objections to
and Motion to Set Aside Magistrate Judge’s Order Denying Sampling (“Objection) (ECF No. 650).

                                                     -1-
1499368_1
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 6 of 18



        Much of DB’s Opposition2 quotes conclusory statements from the erroneous Order or from

the “Trustee Sampling Decisions”3 to justify its position with little or no analysis. And where DB

does try to defend the Order, DB insists that no merits determinations were made to conclude that

sampling is irrelevant to any aspect of RPI’s claims, but then defends that very conclusion with

merits arguments.

        Although the Order is framed as a routine discovery order evaluating the proportionality of

RPI’s proposed sampling evidence, it precludes RPI from preparing evidence sufficient to present its

full theory of the case at summary judgement and at trial. The Order goes beyond the Magistrate’s

referral and in effect, summarily adjudicates one of the primary disputes in this case: whether DB

was required to “nose to the source” and take action to resolve trust-wide problems following

discovery of pervasive representations and warranties (“R&W”) breaches throughout the Covered

Trusts or after an EoD. Thus, RPI respectfully requests that the Court: (i) vacate the Order; and

(ii) grant RPI’s motion regarding sampling-related expert discovery.

II.     ARGUMENT

        A.       The Order Exceeds the Magistrate’s Referral Because It Contains
                 Effectively Dispositive Findings and Should Be Reviewed De Novo

        DB’s Opposition ignores the fact that the Order’s denial of sampling-related discovery

effectively limits the theories RPI is permitted to present at summary judgment and trial. Objection

at 5, 20-24. Instead, DB focuses on the proportionality analysis limited to the last few pages of the

Order to assert it is a non-dispositive discovery motion, while ignoring the remainder of the opinion

interpreting the Pooling and Servicing Agreement (“PSA”) provisions and deciding issues of fact.

Compare Order at 4-28 with Order at 28-30. Because the Order exceeded the Magistrate’s authority,


2
        Defendant’s Opposition to Plaintiff’s Rule 72 Objections and Motion to Set Aside Magistrate Judge’s Order
Denying Sampling (“Opp.”) (ECF No. 654).
3
        See Opp. at 2 n.3 (citing cases).

                                                      -2-
1499368_1
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 7 of 18



those decisions must be reviewed de novo regardless if part of the decision references

proportionality. Objection at 5 (citing E.E.O.C. v. Keco Indus., 748 F.2d 1097, 1102 (6th Cir.

1984)); see also Objection at 5 n.1 (citing cases).

         The Order decides merits issues by holding that RPI cannot show what DB would have

recovered if it brought pervasive breach cases against the warrantors of the Covered Trusts. Order at

8-10. The Order further determined that DB had no duty to take action to identify and enforce

repurchase claims for R&W breaches following an EoD, despite being charged with a heightened

“prudent person” standard of care as to the Covered Trusts’ assets. Compare Order at 26-28 with

ECF No. 100 at 14-17 (Memorandum and Order on Motion to Dismiss) (not reaching the question of

what DB was required to do following an EoD).4 Finally, the Court held that “discovery” under the

PSAs means, without any distinction or “actual knowledge” and that “loan-by-loan” evidence must

be demonstrated for every single loan at issue in this case. Order at 6-7.

         These findings determine what the claims are in this case rather than what is relevant to the

actual claims. Accordingly, the Order effectively functions as a dispositive decision by limiting the

loans for which RPI is entitled to seek damages and denies RPI the ability to develop the particular

forms of evidence it needs to efficiently present its theories at summary judgment and trial. Cohen v.

City of New York, No. 05-CV-6780 (KMK)(JCF), 2007 WL 2789272, at *3 (S.D.N.Y. Sept. 25,

2007) (“district courts generally apply de novo review to magistrate orders that restrict the damages

that a party may recover, even where the underlying cause of action remains”). The Order’s later

proportionality assessment does not negate its dispositive effects. Accordingly, the Court’s review

here should be de novo, even though the Order can also be vacated under the contrary-to-law


4
         DB did not dispute that the EoD decision went beyond the Magistrate’s referral. Objection at 20-21. This is
unsurprising given that the standard of care is an issue of fact reserved for the trier of fact. While DB lumps in RPI’s
EoD claims with the use of sampling generally in this matter, this portion of the Order exceeds the Magistrate’s (and
indeed the District Court’s) authority and must be vacated.

                                                         -3-
1499368_1
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 8 of 18



standard. PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10, 15 (1st Cir. 2010) (“for questions of law,

there is no practical difference between review under Rule 72(a)’s ‘contrary to law’ standard and

review under Rule 72(b)’s de novo standard”).

        B.      The Order’s Reliance on PABF Was Clearly Erroneous Because
                PABF Contains No Holding as to the Propriety of Sampling

        DB mischaracterizes “loan-by-loan,” as used in PABF, 775 F.3d at 162, as a standard of

proof that prohibits a certificateholder-plaintiff from using sampling to prove its case. Opp. at 5-8.

DB fails to address RPI’s arguments that the Magistrate misread PABF. RPI’s point is simple –

PABF explicitly disclaims deciding if sampling is permissible to prove claims against a RMBS

trustee. Objection at 8-9. The “loan-by-loan” language that forms the entirety of DB’s argument is

dicta that addressed class standing, not liability issues, and the Second Circuit explicitly left open the

possibility that sampling could be used as proof in cases against trustees. See PABF, 775 F.3d at 162

(explicitly not addressing “[w]hether or not that method of proof [i.e., sampling] could appropriately

be used to establish that [the trustee] breached its duties to certificateholders”). DB’s citations to

Trustee Sampling Decisions following the identical misreading of PABF do nothing to bolster its

argument. Those cases’ continued reliance on a purported “loan-by-loan” requirement – taken out of

context from a portion of the decision that did not address what evidence is required to prove a

trustee’s liability – simply rely on each other’s flawed reasoning. The Order’s holding that “loan-by-

loan” prohibits certificateholders from proving their case with sampling evidence, is clearly

erroneous and contrary to law. Order at 8.

        C.      The Court’s Rejection of Well-Reasoned RMBS Sampling Decisions
                Was Clear Error

        Because PABF did not foreclose sampling, the Order should have endorsed sampling, as RPI

demonstrated that it is regularly used to enhance efficiency in RMBS litigation. Objection at 6. DB

distinguishes those cases as not brought against RMBS trustees, and suggests that as a RMBS trustee

                                                  -4-
1499368_1
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 9 of 18



it may rely on sampling to prove a repurchase action against warrantors, but certificateholders may

not use sampling to establish what DB should have done and what it would have recovered. Opp. at

8-9. It makes no sense that RPI cannot prove what damages DB would have recovered by using the

same type of evidence DB itself is permitted to use. ECF No. 474 at 22-23.

        The Order held that sampling is only relevant in cases where a trustee sues a warrantor

because a warrantor is liable for all of the breached loans on account of its review of all the loan

files. Order at 17. But cases allowing sampling evidence are indistinguishable from the evidence

RPI seeks to use here because RPI’s argument is that DB should have sought these repurchases from

warrantors but failed to do so. ECF No. 496 at 2-3. DB is liable for the damages it would have

recovered from the warrantor on the breaching loans if it had initiated similar litigation against

warrantors. ECF No. 100 at 7-11. Thus, to show what DB should have done and what it would have

recovered, involves the exact same evidentiary presentation here. Nowhere does DB explain how

evidence it should have and would have used against warrantors is irrelevant for demonstrating the

extent of DB’s own liability.

        In all the cases cited by RPI, and as RPI intends to do here, the expert establishes loan-by-

loan liability and damages on the sample, and then extrapolates those findings on a statistically valid

(similar) set of loans. ECF No. 474 at 19-23. RPI would not use sampling to show if DB had the

sufficient state of mind to have been required to seek repurchase, but to establish what DB would

have recovered after RPI proved DB was indeed required to do so. Id. at 23-34. Because RPI is not

seeking specific performance that DB force a warrantor to replace a loan, the specific identity of

each breached loan is unnecessary when a properly constructed sample provides an efficient and

valid means to calculate the ultimate damages. Objection at 12.




                                                 -5-
1499368_1
     Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 10 of 18



        D.       The Court’s Order Defining Discovery as Actual Knowledge Violates
                 Traditional Contract Interpretation Principles that Different Terms
                 Used in Contracts Should Be Given Different Meanings

        The Order further limits expert analysis on the loans at issue to those in which DB had

“actual knowledge” of R&W breaches despite the use of the term “discovery” in the PSAs. Order at

12-16. This was clear error, as different terms used in different contexts in a contract must be given

separate meanings. Objection at 14. DB attempts to justify the Order’s clear error by citing one of

the many dictionary definitions of discovery as obtaining actual knowledge for the first time. Opp.

at 17. But DB does not explain how this particular dictionary definition should supersede numerous

courts’ determinations of discovery being met upon constructive knowledge. See “Discovery,”

Cambridge Dictionary, https://dictionary.cambridge.org/us/dictionary/english/discovery (discovery

is “the act of finding something that had not been known before”). Further, DB’s position ignores

how this “temporal component” of discovery, Objection at 17, is consistent with its universal

interpretation as “constructive knowledge” or “inquiry notice” in every other circumstance analyzed

by the courts. ECF No. 474 at 3-5.

        DB’s view of the “temporal component” of discovery is incompatible with the notice

provisions of the Governing Agreements.5 Under the Governing Agreements, a trustee must provide

“prompt notice” to other deal parties upon “discovery,” and must do so when it obtains constructive

knowledge to preserve its claim. Objection at 17-18 (citing Deutsche Bank Nat’l Trust Co. v. HSBC,

No. 652001/2013 (N.Y. Sup. Ct. Jan. 13, 2014), (ECF No. 9 at 22). But if the PSAs allow a trustee

to wait until it obtains actual knowledge to act, its ability to enforce repurchases is compromised, at

best, or illusory. This temporal process of obtaining discovery is compatible with a constructive

knowledge or inquiry notice definition of discovery. Accordingly, once a trustee receives notice (or


5
        DB has argued that it is not a party to the Mortgage Loan Purchase Agreement. But instruments executed at the
same time for the same purpose, such as to establish a RMBS trust, are to be interpreted together. Objection at 17.

                                                       -6-
1499368_1
     Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 11 of 18



information highly suggestive of a breach), it has a duty to “nose-to-the source” to confirm or deny

its suspicions. ECF No. 474 at 3-5. DB’s contrary positions allows it to short-circuit the

“discovery” process (no matter how strong its suspicions) at any point prior to achieving “actual

knowledge” and would render the entire repurchase provisions a meaningless addition to the PSAs.

        DB further points to certificateholder direction provisions in the PSAs to justify that it need

not confirm any suspicions it obtains. Opp. at 14-16. But this misconstrues both RPI’s arguments

and the purposes of those PSA provisions. RPI is not arguing that DB had a general pre-EoD duty to

investigate all the loans in the Covered Trusts for R&W breaches. The PSAs require, however, that

once DB received enough information to suspect there was a breach, it would need to confirm or

deny such suspicions. Failing to do so (i.e., consciously avoiding knowledge) makes DB liable

under the constructive knowledge standard for those breaches. ECF No. 474 at 3-4 (citing cases).

Certificateholder direction is for instances when DB has not received information requiring further

inquiry, but the certificateholders nonetheless desire further investigation. These actions are

different from investigations stemming from the trustee receiving sufficient evidence suggesting

there are in fact breaches of R&W. The trustee is not permitted to sit on the sidelines once it obtains

information suggestive of R&W breaches. Id.

        E.     The Order Prevents RPI from Establishing Damages Arising from
               DB’s Failure to Act on Pervasive Breaches It Discovered

        Contrary to cases applying Nomura and Ambac, the Order prevents RPI from developing

sampling evidence to establish what damages DB could have recovered for the Covered Trusts

through pervasive breach cases, even though pervasive breach cases may still be brought by RMBS

trustees. See Order at 9 (citing Ambac Assurance Corp. v. Countrywide Home Loans, Inc., 31

N.Y.3d 569 (2018), and Nomura Home Equity Loan, Inc., Series 2006-FM2 v. Nomura Credit &

Capital, Inc., 30 N.Y.3d 572, 584, 69 N.Y.S.3d 520 (2017)). Pervasive breach cases permit


                                                 -7-
1499368_1
     Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 12 of 18



repurchase litigation for money damages notwithstanding the sole-remedy provisions of the PSAs.

While Nomura and Ambac may have altered the standards for these cases, courts continue to permit

pervasive breach cases, such as in DB’s case against Morgan Stanley. Deutsche Bank Nat’l Trust

Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 289 F. Supp. 3d 484, 502 (S.D.N.Y. 2018).

Indeed, the Magistrate and DB agree that the sole-remedies provisions can still be voided in certain

circumstances. Opp. at 11; Order at 9 n.11. Here, RPI will show that the evidence indicates that the

sole-remedy provisions were voidable and that DB should have brought pervasive breach cases

against certain warrantors. To establish damages, RPI will do what DB should have and would have

done, and sample the relevant loans to establish liability and damages. As this theory of liability is

still viable, prohibiting RPI from obtaining the evidence used to support that theory is clearly an

erroneous application of Nomura and Ambac.

        F.     RPI Can Prove the Fact of Damages Without Loan-Specific Proof

        DB argues that the Order correctly found that RPI must establish that a warrantor was solvent

to prove damages based on the assertion – unsupported by any citation to the Governing Documents

at issue – that damages must be proved loan-by-loan. Opp. at 12-13. According to DB, even

proving the “fact of damages” can only be done on a loan-by-loan basis. Id. But DB’s sole support

is Judge Furman’s decision in Fixed Income Shares: Series M v. Citibank, N.A., 314 F. Supp. 3d 552

(S.D.N.Y. 2018), which involved allegations very different from those at issue here.

        Citibank concerned a RMBS trust for which Citibank served as trustee and two divisions of

American Home Mortgage Holdings, Inc. served as the Seller and Master Servicer. Id. at 553-54.

When American Home declared bankruptcy in 2007, Citibank filed placeholder claims with the

bankruptcy court to preserve the trust’s claims against both entities and informed certificateholders it

would not take any further action absent certificateholder instruction. Id. at 555. No certificateholder

responded with further instruction, and the bankruptcy court stayed further claims being brought

                                                 -8-
1499368_1
     Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 13 of 18



against the American Home entities outside of the bankruptcy proceedings. Id. at 555, 561. The

Citibank court found that, in light of the actions that Citibank took to protect the trusts’ interests,

including obtaining a settlement of claims for the trusts, the plaintiffs had no basis for their claims

other than speculation that if the trustee had taken further unspecified action with regard to the

bankruptcy claims, the trusts would have recovered more from American Home. Id. at 562.

        Judge Furman’s reasoning in Citibank is inapplicable here, where RPI alleges not that

particular settlements DB obtained for repurchase claims were insufficient, but that it intentionally

avoided taking any action to protect trust assets. See, e.g., ECF No. 474 at 10-11. DB, in all but a

few instances, did not file any claims to enforce the Covered Trusts’ rights. Rather, DB adopted a

policy – not based on any particular language in the Governing Agreements – that erected hurdles

for certificateholders and made it nearly impossible to demand that DB act on its repurchase

enforcement obligations. See, e.g., ECF No. 474 at 8-9.

        DB also attempts to disclaim that its Thirty-Sixth Defense is an affirmative defense and

recasts it as a causation element of RPI’s claim. Opp. at 12-13. But DB’s Thirty-Sixth Defense has

nothing to do with DB’s breaches of the PSAs causing RPI’s damages. RPI’s damages are caused

by DB’s failure to enforce the repurchase obligations of the warrantors. DB’s Thirty-Sixth Defense

is an offset to damages if the warrantors were insolvent at the time the repurchase claim should have

been instituted. DB’s defense is in essence an impossibility defense to a contract which is an

affirmative defense. See, e.g., Urban Archaeology Ltd. v. 207 E. 57th St. LLC, 34 Misc. 3d 1222(A)

2009 WL 8572326, at *4 (N.Y. Sup. Ct.), aff’d, 68 A.D.3d 562 (1st Dep’t 2009) (“impossibility of




                                                 -9-
1499368_1
       Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 14 of 18



performing the contract may be raised as an affirmative defense in a breach of contract action”).6

RPI need not address these issues to establish the “fact of damages.”

         G.       The Proportionality Analysis Is Clearly Erroneous Because It Is
                  Based on Merits Decisions that Are Contrary to Law

         The Order’s holding that sampling, even for loans DB actually knew had breached the R&W,

is a fruitless exercise is incorrect and a misapplication of what sampling is intended to show here.

Order at 28-30. While sampling may not inform which specific loans outside of the sample breached

the R&W, it does consist of a relevant substantive review of individual loans for breaches.

Importantly, a properly constructed sample can accurately calculate damages for the remainder of

loans with similar characteristics not in the sample. Objection at 19-22. Since PABF did not hold

sampling was impermissible and RMBS cases regularly use statistical techniques to interpret

evidence, requiring each and every loan be reviewed is unnecessarily wasteful and disproportionate

to the case, especially because RPI does not seek to identify specific loans for a specific performance

remedy of replacement. And in any event, if RPI’s sample is later found to be unreliable, those loans

reviewed can be encompassed into the full-scale review of loans. Objection at 24-25.7

III.     CONCLUSION

         For the foregoing reasons, the Order be vacated and RPI’s Motion for sampling-related

expert discovery should be granted.

DATED: November 7, 2018                                Respectfully submitted,

                                                                           s/ LUCAS F. OLTS
                                                                            LUCAS F. OLTS


6
        Moreover, DB’s assertions are highly speculative because many of the warrantors identified in RPI’s complaint,
such as Morgan Stanley, HSBC, Goldman Sachs and Wells Fargo, were solvent at the filing of the Complaint. RPI
should not be blocked from sampling on this basis for trusts which had a solvent warrantor when the complaint was filed.
7
         The Order credited DB’s complaints about the costs of sampling. Order at 28 n.35. Because much of the time
and expense of “sampling” is the loan-by-loan review that RPI would have to conduct with or without sampling, DB’s
additional costs are limited to challenging the construction of the sample and the extrapolation of its findings.

                                                        - 10 -
1499368_1
     Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 15 of 18




                                    ROBBINS GELLER RUDMAN & DOWD LLP
                                    ARTHUR C. LEAHY
                                    STEVEN W. PEPICH
                                    LUCAS F. OLTS
                                    DARRYL J. ALVARADO
                                    655 West Broadway, Suite 1900
                                    San Diego, CA 92101-8498
                                    Telephone: 619/231-1058
                                    619/231-7423 (fax)
                                    artl@rgrdlaw.com
                                    stevep@rgrdlaw.com
                                    lolts@rgrdlaw.com
                                    dalvarado@rgrdlaw.com

                                    ROBBINS GELLER RUDMAN & DOWD LLP
                                    SAMUEL H. RUDMAN
                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    Telephone: 631/367-7100
                                    631/367-1173 (fax)
                                    srudman@rgrdlaw.com

                                    ROBBINS GELLER RUDMAN & DOWD LLP
                                    CHRISTOPHER M. WOOD
                                    414 Union Street, Suite 900
                                    Nashville, TN 37219
                                    Telephone: 615/244-2203
                                    615/252-3798 (fax)
                                    cwood@rgrdlaw.com

                                    Attorneys for Plaintiff




                                    - 11 -
1499368_1
     Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 16 of 18



                                 CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on November 7, 2018, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                 s/ LUCAS F. OLTS
                                                 LUCAS F. OLTS

                                                 ROBBINS GELLER RUDMAN & DOWD LLP
                                                 655 West Broadway, Suite 1900
                                                 San Diego, CA 92101-8498
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)
                                                 E-mail: lolts@rgrdlaw.com




1499368_1
SDNY CM/ECF NextGen Version 1.2-                                        Page 1 of 2
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 17 of 18


Mailing Information for a Case 1:14-cv-04394-AJN-BCM Royal Park Investments SA/NV v. Deutsche Bank
National Trust Company
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Darryl J. Alvarado
      dalvarado@rgrdlaw.com,nhorstman@rgrdlaw.com

      Cristina Ashba
      cristina.ashba@morganlewis.com

      Kevin James Biron
      kevin.biron@morganlewis.com,robert.thompson@morganlewis.com,nymanagingclerk@morganlewis.com

      Rollin Bernard Chippey
      rchippey@morganlewis.com,robert.thompson@morganlewis.com

      Paul Fattaruso , II
      pfattaruso@bsfllp.com

      Joseph Edward Floren
      joseph.floren@morganlewis.com

      Elizabeth Allen Frohlich
      efrohlich@morganlewis.com,lucy.wang@morganlewis.com,jowyang@morganlewis.com

      Bernard J. Garbutt , III
      bernard.garbutt@morganlewis.com,melissa.feig@morganlewis.com,anna.goldenhersh@morganlewis.com,robert.thompson@morganlewis.com,nymanagingclerk@morg

      Bryan P. Goff
      bryan.goff@morganlewis.com,melissa.feig@morganlewis.com,nymanagingclerk@morganlewis.com

      Tera Marie Heintz
      tera.heintz@morganlewis.com,dlang@morganlewis.com,ewoodward@morganlewis.com

      Robin Ann Henry
      rhenry@bsfllp.com,mholness@bsfllp.com

      Joseph Marco Janoski Gray
      mjanoski@rgrdlaw.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Michael Stephan Kraut
      mkraut@morganlewis.com,rschaffer-goldman@morganlewis.com,anna.goldenhersh@morganlewis.com,nymanagingclerk@morganlewis.com

      Ashley Anelcha Krupski
      akrupski@morganlewis.com

      Arthur C. Leahy
      artl@rgrdlaw.com,DBakshi@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jonathan Herman Levy
      jonathan.levy@morganlewis.com,nymanagingclerk@morganlewis.com

      Grant R. MacQueen
      gmacqueen@morganlewis.com

      Lucas F. Olts
      lolts@rgrdlaw.com,karenc@rgrdlaw.com,kmccormack@rgrdlaw.com,e_file_sd@rgrdlaw.com,9870190420@filings.docketbird.com

      Steven W. Pepich
      stevep@rgrdlaw.com

      Samuel Howard Rudman
      srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Juan Carlos Sanchez
      jsanchez@rgrdlaw.com

      Regina Schaffer-Goldman
      rschaffer-goldman@morganlewis.com,nymanagingclerk@morganlewis.com

      Kevin S. Sciarani
      ksciarani@rgrdlaw.com,3827167420@filings.docketbird.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Nathan Todd Shapiro
      nathan.shapiro@morganlewis.com

      Motty Shulman
      mshulman@bsfllp.com,NYC_Managing_Clerk@bsfllp.com,mpoppito@bsfllp.com

      Jeffrey James Stein
      jstein@rgrdlaw.com,2859905420@filings.docketbird.com




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?858619501197784-L_1_0-1                                                               11/7/2018
SDNY CM/ECF NextGen Version 1.2-                                        Page 2 of 2
      Case 1:14-cv-04394-AJN-BCM Document 655 Filed 11/07/18 Page 18 of 18

      John Michael Vassos
      jvassos@morganlewis.com,nymanagingclerk@morganlewis.com

      Phillip J. Wiese
      phillip.wiese@morganlewis.com

      Christopher M. Wood
      cwood@rgrdlaw.com,e_file_sd@rgrdlaw.com,HDeshmukh@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?858619501197784-L_1_0-1                                                                                      11/7/2018
